DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 26-50 are pending in this application.
Claims 26, 27 and 29-50 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 112(a): Applicant's arguments filed 10/07/21 have been fully considered but they are not persuasive.  Applicant argues that in the specification as filed in [025], "while some or all of these SLAM methods may be executing substantially simultaneously, not all of their resulting map data may be used for navigation of the robot…When it is detected that the robot has exited the tunnel, the robot may switch back to the more accurate LIDAR-based navigation" overcomes the failing to comply with the written description requirement rejection for “using ONLY sensor measurements provided by the ranging sensor in a non-tunnel environment” as recited in claim 44 (emphasis added).  Examiner respectfully disagrees.  Due to the claimed invention having a plurality of sensors, the specification does not clarify discretely “using ONLY sensor measurements …in a non-tunnel environment” (emphasis added).  

Regarding Claim Rejections - 35 USC § 101:  Applicant’s arguments, see page 2,  filed 10/07/2021 with respect to claims 45-50 have been fully considered and are persuasive.  The rejections of claims 45-50 have been withdrawn. 

Regarding Claim Rejections - 35 USC § 103:  Applicant's arguments with respect to claims 26, 27, 36 and 45 filed 10/07/2021 have been fully considered but they are not persuasive.   In response to applicant’s argument that “neither the Grinstead nor the Haag reference, alone or in combination, discloses each and every feature of Applicant's independent claims as amended. None of the cited references cures the deficiencies of the Grinstead and Haag references”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haag cures the deficiencies of Grinstead for the amended limitations of claim 26 for the claimed invention with the combination of Grinstead disclosing "navigating using sensor measurements provided by the odometry-based sensor” (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”,  [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)", [0072] The driven path can be determined using... odometry…") and Haags’ determination of the robot is in or out of the tunnel environment (Haags, Fig 2).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the Applicant’s specification as filed does not disclose ““using ONLY sensor measurements provided by the ranging sensor in a non-tunnel environment” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Haag et al. (US 7979203 B2).
Regarding Claim 26, Grinstead teaches a robotic system for autonomous tunnel navigation (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously", [0059] "robot...maneuvers into a tunnel"), comprising: a plurality of sensors configured (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”), comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…"); memory configured to store instructions (Grinstead, [0067]  "memory capable of storing instructions”); and a processor coupled to the memory and to the plurality of sensors (Grinstead, [0050] "a controller...in communication with...a sensor system...The controller...may include one or more computer processors and associated memory systems"), the processor configured to execute the instructions (Grinstead, [0067]  "… instructions executable on the computing processor(s)") to: detect a location and movement of the robotic system through the surrounding environment based on sensor (Grinstead, [0051] "The sensors can be used in conjunction with one another to create a perception of the robot's environment...navigation sensors…").

Grinstead does not teach determine if the robotic system is in a tunnel based on the sensor measurements.  However, Haag teaches this limitation (Haag, Fig 2 (Col 3 lines 4-9) "...determining the vehicle position with consideration of the received position signals and automatically activating the tunnel mode of the display unit by means of the display control immediately", (Col 7, lines 2-3) "method for detecting when a vehicle enters or exits a tunnel are navigation devices").

Grinstead also teaches navigate using sensor measurements provided by the the odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…"), but does not teach when the robotic system is determined to be in the tunnel as taught by Haag (Haag Fig 2).

Grinstead also teaches navigate using sensor measurements provided by the ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system…The sensors can be used in conjunction with one another to create a perception of the robot's environment", [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)"), but does not teach when the robotic system is determined to not be in a tunnel as taught by Haag (Haag Fig 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Haag in order 

Regarding Claim 27, Modified Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), wherein the ranging sensor comprises a light detection and ranging (LIDAR) sensor or a radio detection and ranging (RADAR) sensor (Grinstead, [0051] "The sensor system...may include... LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target”).  


Regarding Claim 36, Grinstead teaches a method for autonomous tunnel navigation with a robotic system (Grinstead, Fig 7, [0062]  "robot...may maneuver autonomously" [0059]  "robot...maneuvers into a tunnel"), the method comprising: detecting movement of the robotic system through a surrounding environment based on sensor measurements provided by a plurality of sensors comprising a ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”) and an odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…").

Grinstead does not teach determining, based on the sensor measurements, if the surrounding environment is a tunnel environment.  However, Haag teaches this limitation (Haag Fig 2).

Grinstead also teaches navigating using sensor measurements provided by the odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…"), but does not teach the surrounding environment is determined to be a tunnel environment as taught by Haag (Haag, Fig 2).

Grinstead also teaches navigating using sensor measurements provided by the ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system…The sensors can be used in conjunction with one another to create a perception of the robot's environment", [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)"), but does not teach the surrounding environment is determined to be a non-tunnel environment s taught by Haag (Haag, Fig 2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Haag in order to navigate in a tunnel or non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Regarding Claim 45, Grinstead teaches A non-transitory computer-readable medium (Grinstead, [0092] “computer readable medium for execution”) comprising instructions (Grinstead, [0067]  "memory capable of storing instructions”) for autonomous tunnel navigation by a robotic system that (Grinstead, Fig 7, [0062]  "robot...may maneuver autonomously" [0059]  "robot...maneuvers into a tunnel"), when executed by a computer (Grinstead, [0067]  "… instructions executable on the computing processor(s)"), cause the computer to: detect movement of the robotic system through a surrounding environment based on sensor measurements provided by a plurality of sensors comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…").

Grinstead does not teach determine, based on the sensor measurements, if the surrounding environment is a tunnel environment. However, Haag teaches this limitation (Haag, Fig 2 (Col 3 lines 4-9) "...determining the vehicle position with consideration of the received position signals and automatically activating the tunnel mode of the display unit by means of the display control immediately", (Col 7, lines 2-3) "method for detecting when a vehicle enters or exits a tunnel are navigation devices")

Grinstead also teaches navigate using sensor measurements provided by the odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…"), but does not teach when the surrounding environment is determined to be a tunnel environment as taught by Haag (Haag Fig 2).

Grinstead also teaches navigate using sensor measurements provided by the ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system…The sensors can be used in conjunction with one another to create a perception of the robot's environment", [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)"), but does not teach when the surrounding environment is determined to be a non-tunnel environment as taught by Haag (Haag Fig 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Haag in order .

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1)in view of Haag et al. (US 7979203 B2) in further view of Artes et al. (US 20210001480 A1).

Regarding Claim 28, Modified Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel").  Grinstead, as modified, does not teach wherein the odometry-based sensor comprises a sensor that tracks wheel rotation count, wheel rotation speed, or robotic leg movement.  However, Artes teaches this limitation (Artes, [0024] “odometers such as, for example, sensors that measure wheel rotation…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include the odometry-based sensor comprising a sensor that tracks wheel rotation as taught by Artes in order to navigate the robot in a tunnel environment by tracking the wheel rotation.

Regarding Claim 29, Modified Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), wherein the processor is further configured to execute the instructions to build a map based on the data provided by the ranging sensor (Grinstead, [0053] “the controller…using signals received from the laser scanner…may create an environment map“, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)").  Grinstead, as modified, does (Artes, [0023] “The map(s) of the area of robot deployment can be newly compiled by the robot during its deployment”).

It would have been obvious to one of ordinary skill in the art to have before the effective filing date of the claimed invention to have modified Grinstead to include updating a map of the surrounding environment as taught by Artes in order to continuously update the map of the surrounding environment to accurately navigate the robot.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Haag et al. (US 7979203 B2) in further view of Slichter et al. (US 20150253427 A1).
Regarding Claim 42, Modified Grinstead teaches the method of claim 36 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), but Grinstead, as modified, does not teach that each sensor measurement is represented by an x-axis coordinate and a y-axis coordinate and wherein the robotic system is located at an origin of the x- axis and y-axis for each sensor measurement. However, Slichter teaches this limitation (Slichter, Fig 4B).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include each sensor measurement is represented by an x-axis coordinate and a y-axis coordinate and the robotic system represents an origin of the x- axis and y-axis for each measurement at taught by Slichter in order to define the starting point for robot navigation.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Haag et al. (US 7979203 B2) in further view of Barfoot (US 20090043439 A1).
Regarding Claim 43, Grinstead teaches the method of claim 36 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"). Grinstead, as modified, does not teach further comprising obtaining sensor measurements provided by the odometry-based sensor and sensor measurements provided by the ranging sensor simultaneously. However, Barfoot teaches this limitation (Barfoot, [0082] “submaps…are determined using both the odometric sensor data and the rangefinder sensor data”; [0090]: “localization … is accomplished using the odometric sensors for dead-reckoning and rangefinder sensors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include obtaining both ranging sensor measurements and odometry-based sensor measurements substantially simultaneously as taught by Barfoot in order to navigate the robot in a tunnel environment by measuring distance and tracking the wheel rotation (Barfoot [0090]).

Regarding Claim 44, Modified Grinstead teaches the method of claim 43 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), further comprising using only the sensor measurements provided by the ranging sensor in the non-tunnel environment (Grinstead, [0061] The repeater…may also improve the robot's performance over open ground” Examiner interprets the [0072] “loss of communications behavior” as the robot in the tunnel environment requiring the path to be “determined using at least one of the inertial measurement unit IMU…odometry, and dead reckoning” which is not required in the non-tunnel environment (no loss of communication); see also Barfoot, cited and incorporated in the rejection of claim 43, for the use of ranging sensor measurements during dead reckoning).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al. (US 20050134440 A1 ) discloses using sensors to determine the robot is out of the tunnel environment  (Breed, [0422] “radar reflectors can be located for an appropriate distance outside of the tunnel to permit an accurate location determination to be made by a vehicle until it acquires the GPS and differential GPS signals”).
Shostak et al. (US 20060025897 A1) discloses navigate using sensor measurements provided by the ranging sensor (Shostak, [1358] “ascertain the vehicle's position on the highway, it can determine the vehicle's current position”, [0837] “For the radar or laser radar reflection system, the reflectors can be active devices that provide environmental information in addition to location information to the interrogating vehicle”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662